                                       November 26, 2019

VIA U.S. MAIL and ECF

Hon. Anita B. Brody
United States District Court for the Eastern District of Pennsylvania
James A. Byrne United States Courthouse
601 Market Street, Room 7613
Philadelphia, PA 19106

               Re:     Fuentes v. Royal Dutch Shell PLC et al., Case No. 18-05174-AB

Hon. Anita B. Brody:

      In keeping with Local Rule 7.4(b) and paragraph 3 (“Scheduling Policy”) of Your
Honor’s Policies and Procedures, the parties have agreed to the following modification of the
Scheduling Order in this case (Dkt. 28) (“Order”) and submit it for the Court’s approval.

        By way of background, yesterday, on November 25, the Court ruled on defendant Jiffy
Lube’s motion to dismiss – permitting Plaintiff’s Sherman Act claim to proceed. The Court has
not yet ruled on or set a hearing date for Jiffy Lube’s pending Motion to Transfer Venue (Dkt.
24). For a number of reasons, the parties agree that the deadlines in the Order should now be
extended. The Court’s ruling on the motion to dismiss will be very helpful in shaping the scope
of discovery. To that end, the parties are in the process of negotiating a protective order and ESI
protocol to govern discovery in this matter. Plaintiff served document requests on Jiffy Lube on
October 21, 2019 and provided an extension to allow Jiffy Lube to serve responses on January
24, 2020. After Plaintiffs review the documents Jiffy Lube produces, they will be in a position to
take depositions of Jiffy Lube employees and serve third party discovery.

       In addition, Plaintiff’s motion for class certification is currently due on February 21,
2020. Plaintiff’s counsel has a four-week trial scheduled to begin on February 3, 2020 in the
Middle District of Florida, Jacksonville Division, in the matter of In Re: Disposable Contact
Lens Antitrust Litigation, Case No. 3:15-md-02626-HES.

        The parties have therefore met and conferred, and have agreed to an extension of time to
account for the current status of the case and to accommodate Plaintiff’s counsel’s trial schedule.
The parties agree and jointly request that the Court enter an order superseding the Order and
setting the following schedule:

       •       Deadline for amending pleadings and joining parties: May 4, 2020.



                                                 1
      •      Plaintiff files Motion for Class Certification (including any supporting expert
             declarations): October 16, 2020.

      •      Defendant files opposition to Motion for Class Certification (including any
             supporting expert declarations): November 30, 2020.


      •      Plaintiff files reply in support of Motion for Class Certification:
             January 15, 2021.

      •      Conclusion of fact discovery February 1, 2021.

      •      Plaintiff serves merits expert reports: March 5, 2021.

      •      Defendant serves merits expert reports: April 5, 2021.

      •      Plaintiff serves merits rebuttal reports: May 5, 2021.

      •      Conclusion of expert discovery: June 4, 2021.

      •      Deadline for filing dispositive motions: July 2, 2021.

      •      Opposition to any Motion for Summary Judgment: August 13, 2021.

      •      Reply to any Motion for Summary Judgment: September 10, 2021.

Dated: November 26, 2019                    Respectfully submitted,


                                            /s/ Michael L. Schrag
                                            Michael L. Schrag
                                            (admitted pro hac vice)
                                            mls@classlawgroup.com
                                            Joshua J. Bloomfield
                                            (admitted pro hac vice)
                                            jjb@classlawgroup.com
                                            George W. Sampson, Of Counsel
                                            (admitted pro hac vice)
                                            gws@classlawgroup.com
                                            GIBBS LAW GROUP LLP
                                            505 14th Street, Suite 1110
                                            Oakland, California 94612
                                            Telephone: (510) 350-9700
                                            Facsimile: (510) 350-9701

                                               2
/s/ Kevin Clancy Boylan
Kevin Clancy Boylan
cboylan@forthepeople.com
Pennsylvania Bar No. 314117
MORGAN & MORGAN
1600 John F. Kennedy Blvd..
Suite 900
Telephone: (215) 446-9795

/s/ John A. Yanchunis
John A. Yanchunis
jyanchunis@forthepeople.com
Florida Bar No. 324681
Marcio W. Valladares
mvalladares@forthepeople.com
Florida Bar No. 0986917
MORGAN & MORGAN COMPLEX
LITIGATION GROUP
201 North Franklin Street, Seventh Floor
Tampa, Florida 33602
Telephone: (813) 223-5505

Attorneys for Plaintiff Victor Fuentes and the
Proposed Class

/s/ Eliot F. Turner
Layne E. Kruse
Anne M. Rodgers
Eliot F. Turner
Norton Rose Fulbright US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone: (713) 651-5151
Telecopier: (713) 651-5246

/s/ Andrea L. D’Ambra
Andrea L. D’Ambra
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10019-6022
Telephone: (212) 318-3000
Telecopier: (212) 408-5100

Attorneys for Defendant Jiffy Lube International,
Inc.

   3
                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on November 26, 2019, a true and correct copy of the

foregoing was electronically filed with the Clerk of Court using CM/ECF. Copies of the

foregoing document will be served upon interested counsel via transmission of Notices of

Electronic Filing generated by CM/ECF.



                                                   /s/ Michael L. Schrag




                                               4
